DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Acknowledgements
This communication is in response to:
After Final Consideration filed on 08/22/2022.

The amendments filed on 08/22/2022 have been entered.
Applicant’s arguments on pages 8-14 of the Remarks filed on 08/22/2022 are considered. Applicant’s amendments to claims 1, 3, 8, and 17-18, result into the withdrawal of the 35 USC § 103 claim rejections previously set forth in the last Office Actions mailed on 07/25/2022.


Reasons for Allowance
Claims 1-3, 6 and 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior arts of reference:
(US 2008/0270455 A1) issued to Bendel et al., hereinafter as “Bendel”.
(US 2020/0210157 A1) issued to Munaganuru, hereinafter as “Munaganuru”.

The following is a statement of reasons for the indication of allowable subject matter. 	
Bendel discloses executing a data definition language (DDL) statement, wherein: said executing the DDL statement causes copying or uploading, into a database management system (DBMS), one or more files that provide an implementation of a guest programing language, i.e. an external subroutine, wherein a method for managing an external routine which is defined by a data definition language (DDL) statement, which registers the external routine a catalog.  This external routine can be loaded into the database using DDL statements.  Further, the reference discloses executing a data manipulation language (DML) statement, including performing an invocation of the guest programing language in the DBMS, wherein a routine manager determines the language environment in which the routine body is implemented and invokes either an execution engine within the DBMS or an external execution engine corresponding to the language environment.  Moreover, Bendel discloses that the DBMS can include one or more compilation modules, which is associated with a program language and is configured to compile program code in the associated program language into executable, i.e., optimized, code.  Furthermore, the reference to Bendel discloses executing a second DDL statement to register a particular subroutine of the plurality of subroutines as a user defined function (UDF), wherein an external routine, can be a stored procedure (STP) or a user defined function (UDF), which can be called within a statement or query from a client system. 
Additionally, the secondary reference to Munaganuru discloses a file containing at least one selected from a group consisting of a parser for the guest programing language and a grammar for the guest programing language, wherein an electronic dictionary file contains definitions for a plurality of commands or terms associated with the one or more lines of computer code; then the computer application is configured to accept one or more lines of computer code, parse the computer code based on an electronic dictionary file, and the computer code may be a type of computer code for programming or operating an electronic database, such as SQL code, i.e. a file with a guest programing language, that are then parsed according to the terms/commands, i.e. language  grammar.

However, none of the above prior arts, individually or in combination, disclose the limitations of claims 1 and 17 requiring that after executing a data definition language (DDL) statement to copy or upload, into a database management system (DBMS), one or more files that provide an implementation of a guest programing language, then executing a data manipulation language (DML) statement, including performing: an invocation of the guest programing language in the DBMS, and at least one selected from the group consisting of: a Futamura projection, just in time compilation (JIT) of a subroutine after invocation of the subroutine, and generation of speculative code that has one or more deoptimization points.
Additionally, none of the above prior arts, individually or in combination, disclose the limitations of claims 8 and 18 requiring that after executing a data definition language (DDL) statement to define a plurality of subroutines for a guest programing language in a database management system (DBMS), and after executing a second DDL statement to register a particular subroutine of the plurality of subroutines as a user defined function (UDF); that none of the prior arts of reference discloses that the second DDL statement to register the particular subroutine comprises a designation of a user account to switch to during later invocation of the particular subroutine; and then executing a data manipulation language (DML) statement to invoke the particular subroutine in the DBMS.

Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/02/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162

         /Hares Jami/         Primary Examiner, Art Unit 2162